Title: From Thomas Jefferson to Nicolas Gouin Dufief, 19 February 1802
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Sir
            Washington Feb. 19. 1802.
          
          On the reciept of the Parliamentary debates I had desired mr Barnes to remit you the price, and thought it done, till the reciept of your last letter. but my note to him had got misplaced, and escaped his memory. He now tells me he has ordered paiment.
          
          I have an edition of Homer’s Iliad, Gr. & Lat. 12mo. printed by the Foulis in Glasgow, and should be very glad to get their corresponding edition of the Odyssey. if you have it, or can procure it in Philadelphia, I shall be obliged to you for it: as also for Chaptal’s chemistry in French. accept my best wishes.
          
            Th: Jefferson
          
        